Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 10, 2020

The Court of Appeals hereby passes the following order:

A21A0561. DARYL GENE ANKNEY v. THE STATE.
A21A0562. DARYL GENE ANKNEY v. THE STATE.
A21A0563. DARYL GENE ANKNEY v. THE STATE.
A21A0564. DARYL GENE ANKNEY v. THE STATE.

      Daryl Gene Ankney filed these direct appeals from four orders of the trial court
revoking his probation in four separate cases. However, an application for
discretionary appeal is required to appeal an order revoking probation. OCGA § 5-6-
35 (a) (5); see Todd v. State, 236 Ga. App. 757, 758 (513 SE2d 287) (1999) (holding
that where the underlying subject matter is probation revocation, the discretionary
appeal procedure applies); accord White v. State, 233 Ga. App. 873, 874 (505 SE2d
228) (1998). Ankney’s failure to follow the required appellate procedure deprives us
of jurisdiction. Accordingly, these appeals are hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/10/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.